United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 6, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-10152
                          Summary Calendar



MARCELINO MARTINEZ,

                                     Plaintiff-Appellant,

versus

FNU LUEVA; Officer FNU GONZALEZ; JOHN DOE,
Parole Officer; FNU GARRISON; FNU ORTIZ; FNU
GARCIA; Warden FNU ANDERSON; BILL CHEATHAM,
SCC; JANIE COCKRELL, DIRECTOR, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION;
JOHN DOE, SCC; JANE DOE,

                                     Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 5:03-CV-126
                      --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Marcelino Martinez, Texas prisoner #526628, appeals the

dismissal of his 42 U.S.C. § 1983 complaint as frivolous pursuant

to 28 U.S.C. § 1915(e)(2)(B), 28 U.S.C. § 1915A(b)(1), and 42

U.S.C. § 1997e(c)(1)-(2).   We review the magistrate judge’s

dismissal de novo.    Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir.

2005).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-10152
                                  -2-

     Martinez argues that “prison officials” denied him access to

courts because they caused Cause No. 5:01-cv-003BG, a civil suit

he filed in the Northern District of Texas, to be voluntarily

dismissed in April 2001.    Because the dismissal was without

prejudice, Martinez has failed to show how he was actually

injured by the dismissal or why he could not have refiled the

suit.     See Lewis v. Casey, 518 U.S. 343, 351 (1996).

     Martinez also argues that the magistrate judge erred in

denying his claim of excessive force on July 7, 2002.     The

magistrate judge rejected this excessive force claim after

conducting a Spears** hearing and after reviewing authenticated

prison records.    According to the magistrate judge, the records

indicated that Martinez’s injury was self-inflicted and that he

refused medical treatment for the injury.

     On appeal, Martinez asserts, inter alia, that the injury was

not self-inflicted and that he did not refuse medical treatment

for the wound.     He also asserts that the medical records relied

upon by the magistrate judge in denying his excessive force claim

were false and unauthenticated.

     The appellate record does not contain a tape or transcript

of the Spears hearing in this case.     In addition, the appellate

record does not contain the prison records relied upon by the

magistrate judge in denying this excessive force claim.     Thus,

the appellate record is inadequate for this court to conduct a


     **
           Spears v. McCotter, 766 F.2d 179, 181 (5th Cir. 1985).
                           No. 05-10152
                                -3-

meaningful appellate review of this issue.   Accordingly, without

taking any position regarding the propriety of the dismissal of

this claim, we VACATE the judgment of the magistrate judge in

part and REMAND the case to the district court for further

development of the record with respect to this excessive force

claim.   See Madison v. Parker, 104 F.3d 765, 769 (5th Cir. 1997).

     Martinez argues that he was labeled a snitch by prison

officials so he would be harmed by other inmates, that prison

employees put out a “hit” on him, that an unnamed parole officer

discussed personal details about himself and his family outside

of his cell within hearing distance of inmates who wanted to harm

him, and that prison officials failed to protect him from harm by

refusing to relocate him away from his enemies.   The dismissal of

Martinez’s claims of danger from other inmates allegedly created

by prison officials and an unnamed parole officer was proper as

the only physical injuries allegedly suffered in connection with

those claims were self-inflicted.   See Geiger, 404 F.3d at 375.

Moreover, to the extent Martinez sought injunctive relief, the

denial of such relief was proper because Martinez has been

transferred out of the Smith Unit and thus, was no longer in any

danger from the personnel or inmates housed there.   See id.

     The magistrate judge did not abuse her discretion in denying

Martinez’s motions to amend and supplement his complaint, which

included claims against personnel at the Connally Unit of the

TDCJ-CID.   See Lowrey v. Texas A & M Univ. Sys., 117 F.3d 242,
                           No. 05-10152
                                -4-

245 (5th Cir. 1997); Burns v. Exxon Corp., 158 F.3d 336, 343 (5th

Cir. 1998).   Neither did the magistrate judge abuse her

discretion in not appointing counsel for Martinez.    See Ulmer v.

Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).

     Martinez’s remaining claims before the magistrate judge have

been abandoned because he fails to mention them entirely or

because they are not adequately briefed.    See Hughes v. Johnson,

191 F.3d 607, 613 (5th Cir. 1999); Yohey v. Collins, 985 F.2d
222, 225 (5th Cir. 1993); Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).    Moreover, to

the extent he argues that he exhausted all of his claims but does

not address the magistrate judge’s alternative dismissal of those

claims on the merits, those claims have been abandoned.    Id.

     Martinez’s claim that the district court failed to let him

object to the magistrate judge’s findings and conclusions of law

is without merit because Martinez consented to have the case

decided by the magistrate judge and thus, the magistrate judge’s

factual findings and conclusions of law constituted a final

judgment.   28 U.S.C. § 636(c).   His claims that, since the

magistrate judge has denied his 42 U.S.C. § 1983 suit, he has

been denied access to courts and that prison officials have used

excessive force against him are raised for the first time on

appeal and will not be considered.    Whitehead v. Johnson, 157
F.3d 384, 387-88 (5th Cir. 1998); Theriot v. Parish of Jefferson,

185 F.3d 477, 491 n.26 (5th Cir. 1999).
                          No. 05-10152
                               -5-

     VACATED AND REMANDED IN PART; AFFIRMED IN PART; MOTION FOR

APPOINTMENT OF COUNSEL DENIED.